Citation Nr: 1105519	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2007 for an 
award of total disability compensation based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date prior to May 29, 2007 for 
basic eligibility to Dependants' Educational Assistance (DEA).

3.  Whether there was clear and unmistakable error in an April 
30, 2007 rating decision which granted an 80 percent evaluation 
for nephrotic syndrome and left a 10 percent evaluation for 
hypertension in place, to include a claim for restoration of the 
10 percent evaluation for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decisions of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That rating decision combined the 10 percent 
evaluation assigned for hypertension with the compensable, 80 
percent evaluation for nephrotic syndrome, and changed the 
assigned effective dates for the Veteran's awards of TDIU and DEA 
from June 5, 2007 to May 29, 2007, based on CUE in prior 
decisions.  
 
The Board notes that the RO phrased each claim on appeal as an 
appeal related to clear and unmistakable error.  However, 
although the RO determined that there was a clear and 
unmistakable error in its assignment of the initial effective 
date for the award of TDIU and the award of DEA eligibility, and 
according corrected the effective date to May 29, 2007 instead of 
June 5, 2007, nevertheless, the Veteran's disagreement with the 
effective date assigned following the initial grant of benefits 
remained a disagreement with the assigned effective date on the 
merits, not a claim based on clear and unmistakable error.  The 
claims on appeal are more accurately stated as listed on the 
title page of this decision.  

The Veteran's contention that there was no CUE in the 
continuation of a 10 percent evaluation for hypertension includes 
a claim that the combination of the compensable evaluation for 
hypertension with the compensable evaluation for kidney disease 
was not proper includes a claim for restoration of the 10 percent 
evaluation.  As the RO has explicitly considered the reduction of 
the 10 percent evaluation for hypertension, through combination 
of that evaluation with the evaluation for kidney disease, the 
issue of restoration of the 10 percent evaluation for 
hypertension is intertwined with the issue of whether there was 
CUE in continuation of the separate 10 percent evaluation for 
hypertension.  The Veteran is not prejudiced by the lack of 
formal adjudication of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the Veteran has been prejudiced 
thereby).  Therefore, to give the Veteran every possible 
consideration in connection with the current claim, the Board 
will consider whether the reduction was proper and whether 
restoration of the 10 percent rating is warranted.  Sondel v. 
Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (VA is obligated to review all issues which 
are reasonably raised from a liberal reading of the appellant's 
substantive appeal).

The claims for an effective date prior to May 29, 2007, for an 
award of TDIU and for eligibility for DEA are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By regulation, assignment of a compensable evaluation for both 
kidney disability and hypertension is precluded, unless the 
Veteran meets criteria, such as regular dialysis or removal of a 
kidney, which are not present in this case.  


CONCLUSION OF LAW

The Veteran has no entitlement under the law to a compensable 
evaluation for service-connected hypertension where a 
compensable, 80 percent evaluation for nephrotic syndrome is in 
effect and the Veteran does not meet any criterion for 
compensable ratings for both kidney disease and hypertension.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.105, 3.500, 4.115 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to continuation of a 10 
percent evaluation for hypertension associated with diabetes 
mellitus even though he has been granted a compensable, 80 
percent evaluation, for nephrotic syndrome associated with 
diabetes mellitus.  

Duties to claimant

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to determinations of whether there was 
clear and unmistakable error (CUE) in decisions by the Board.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  More 
recently, the Court concluded that the VCAA is not applicable to 
CUE matters related to RO rating decisions.  Parker v. Principi, 
15 Vet. App. 407 (2002).  Thus, any discussion regarding the duty 
to notify and assist the Veteran with respect to CUE is 
unnecessary.

Whether there was CUE in an April 30, 2007 rating decision

By a rating decision issued in April 2004, the RO granted service 
connection for hypertension, as associated with diabetes 
mellitus, and evaluated that disability as 10 percent disabling, 
effective from September 2, 2002.  In that same April 2004 
decision, the RO granted service connection for nephrotic 
syndrome, a kidney disability, and assigned a noncompensable 
evaluation.  The Veteran disagreed with the noncompensable 
initial evaluation assigned for nephrotic syndrome.  

In a January 2007 Decision and Remand, the Board Remanded the 
claim for additional development.  By a rating decision issued to 
the Veteran on April 30, 2007, the RO granted an increase in the 
initial evaluation from a noncompensable evaluation to 80 percent 
for nephrotic syndrome, effective September 2, 2002, under 
38 C.F.R. § 4.115b, Diagnostic Codes 7913 and 7502.  The RO did 
not review or change any other evaluation.

In August 2007, the RO granted TDIU, effective in June 2007, 
later revising that effective date for the TDIU award to May 29, 
2007.  At that time, the RO noted that 38 C.F.R. § 4.115 provides 
as follows:

Separate ratings are not to be assigned for 
disability from disease of the heart and 
any form of nephritis, on account of the 
close interrelationships of cardiovascular 
disabilities. If, however, absence of a 
kidney is the sole renal disability, even 
if removal was required because of 
nephritis, the absent kidney and any 
hypertension or heart disease will be 
separately rated. Also, in the event that 
chronic renal disease has progressed to the 
point where regular dialysis is required, 
any coexisting hypertension or heart 
disease will be separately rated.

The RO determined that there was CUE in the April 30, 2007 
decision, in that the increase in evaluation to 80 percent for 
nephrotic syndrome should have included disability due to 
hypertensions, and the separate, compensable, 10 percent 
evaluation for hypertension should have been decreased to 
noncompensable.  The Veteran contends that the RO's determination 
that continuance of the 10 percent evaluation for hypertension 
was CUE is incorrect.

CUE is the kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of the error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error complained 
of cannot be, ipso facto, clear and unmistakable.  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

CUE is present if the correct facts, as they were known at the 
time, were not before the adjudicator, or the pertinent statutory 
or regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable," such that reasonable minds could only conclude 
that the rating action in question was fatally flawed at the time 
it was made.  In addition, the determination of whether there was 
CUE in the prior rating determination must be based on the record 
and law that existed at the time of the rating action in 
question.

In this case, 38 C.F.R. § 4.115 was applicable to the April 2007 
rating decision which assigned an 80 percent evaluation for 
nephritis.  Because the adjudicators failed to discuss 38 C.F.R. 
§ 4.115 and filed to apply it to the rating decision, their April 
2007 rating decision was clearly and unmistakably erroneous.  The 
Board agrees with the RO that failure to apply an applicable 
regulation constituted CUE.  

Because the regulation precludes separate ratings for a 
disability of the heart, that is hypertension, and any form of 
nephritis, that is nephrotic syndrome, the RO found that it was 
CUE to assign an increased evaluation for nephrotic syndrome, 
rated as nephritis, to 80 percent, while leaving in place a 
separate, compensable, 10 percent evaluation for hypertension.  
The Board agrees that allowance of an increase from 
noncompensable to 80 percent for nephritis without combining the 
compensable, 10 percent evaluation for hypertension into that 80 
percent evaluation for nephritis was CUE, since the regulation 
clearly and unmistakably authorizes only one compensable 
evaluation for the closely-related cardiovascular and kidney 
disabilities.  The law does not authorize simultaneous 
compensable evaluations for hypertension and nephritis, and the 
RO's failure to combine the compensable evaluations for both 
disabilities was CUE.   

The Veteran contends that he is entitled to both evaluations.  
However, he had no legal entitlement under the law to both 
evaluations, since the law does not authorize a compensable 
evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7502, for 
nephrotic syndrome, evaluated by analogy to nephritis, and a 
cardiovascular disability, unless there is absence of a kidney or 
the Veteran requires regular renal dialysis.  The clinical 
records establish that the Veteran has both kidneys in place and 
that he does not require dialysis.  The Veteran and his 
representative do not contend that either of the Veteran's 
kidneys is absent or that dialysis is required.  Therefore, by 
the terms of the regulation, it was CUE to allow continuance of 
the separate, compensable, 10 percent evaluation assigned for 
hypertension, effective September 2, 2002, once the Veteran was 
granted an 80 percent evaluation for nephrotic syndrome.  

In the absence of any legal entitlement to both evaluations, the 
Veteran is not entitled to restoration of the separate, 
compensable, 10 percent evaluation for hypertension.  See, e.g., 
Gifford v. Brown, 6 Veteran. App. 269 (1994)(correction of 
characterization of thigh injury to reflect that gunshot wound 
was to left thigh rather than to right thigh, as stated in 1970 
rating decision, did not constitute severance of service 
connection for right thigh injury, and Veteran was not entitled 
to restoration of grant of service connection for injury to right 
thigh when no right thigh injury was incurred).  

Finally, the Board has considered whether any other provision is 
applicable to the determination that a separate, 10 percent 
evaluation for hypertension should be combined with an 80 percent 
evaluation for nephritis, thereby effectively reducing to zero 
the compensation for hypertension.  Generally, when reduction in 
the evaluation of a service-connected disability is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing the 
reduction or discontinuance will be prepared setting forth all 
material facts and reasons.  The beneficiary must be notified at 
his or her latest address of record of the contemplated action 
and furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e).  

The Board notes that the procedures for proposal of reduction and 
opportunity to appeal reduction were not followed in this case.  
38 C.F.R. § 3.105.  However, since the "reduction" in this case 
was based on CUE, not a change in the facts, the law, or the 
Veteran's condition, the procedures specified for revision of 
decisions are not applicable.  The regulation specifies, on its 
face, that the procedures apply where the prior final decision is 
accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  
Since there was CUE, procedures for due process do not apply.  

The Board has considered whether procedures applicable to 
reductions of monetary awards apply.  38 C.F.R. § 3.500 generally 
provides that the effective date of a rating which results in the 
reduction or discontinuance of an award will be in accordance 
with the facts found except as provided in 38 C.F.R. § 3.105.  In 
this case, however, the Veteran was granted TDIU, that is, a 100 
percent evaluation, from May 29, 2007.  Since the "reduction" 
from 10 percent for hypertension to zero for hypertension, by 
combining it with the 80 percent evaluation for nephritis, was 
effective September 1, 2007, the Veteran has at all times either 
been in receipt of the 10 percent evaluation for hypertension or 
has been in receipt of a 100 percent evaluation.  Since a 100 
percent evaluation is the maximum evaluation a Veteran may 
receive, and the decision at issue in the decision does not 
reduce the Veteran's compensation prior to September 2, 2007, and 
his compensation rate is 100 percent beginning May 29, 2007, 
there is, in effect, no reduction in the Veteran's monetary 
benefit for any period as a result of this decision.  Therefore, 
no procedural due process is required.  

The Board notes that the RO properly determined that the 
effective date on which the disability due to hypertension would 
be evaluated in combination with the disability due to kidney 
disease would be September 1, 2007.  Under the provisions of 38 
C.F.R. § 3.500, specifically, where an award is reduced because 
of an erroneous award based solely on administrative error or 
error in judgment, the effective date of reduction shall be the 
date of last payment.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.105(e), 3.500(b)(2).

The instant reduction which resulted from a finding of CUE in the 
rating decision which awarded the Veteran a compensable, 80 
percent evaluation for nephrotic disease but failed to combine 
the compensation for hypertension with that award, was announced 
on September 2, 2007.  The Veteran was last paid with the 10 
percent award of hypertension in effect on September 1, 2007.  It 
has been determined that the erroneous award was solely due to 
administrative error (notably this determination is favorable to 
the Veteran, and allowed him a 10 percent evaluation to which he 
was not entitled from September 2, 2002, through May 29, 2007, 
when a 100 percent schedular evaluation was awarded).

The law and regulation governing in this situation, 38 C.F.R. 
§ 4.115, is clear and unambiguous.  The law is dispositive in 
this matter.  The RO determination that there was CUE in the 
April 2007 rating decision, which allowed benefits from September 
2, 2002, which were not authorized by law, is correct, and the 
Veteran's claim for restoration of a separate, 10 percent 
evaluation for hypertension, where an 80 percent evaluation for 
nephrotic kidney disorder is in effect, must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for a finding that the April 20, 2007 rating decision 
was not clearly and unmistakably erroneous is denied, and the 
appeal for restoration of a 10 percent evaluation for 
hypertension is dismissed, lacking entitlement as a matter of 
law.  


REMAND

In August 2007, the RO granted TDIU, and DEA eligibility, 
effective June 5, 2007.  In early September 2007, the Veteran 
submitted a notice of disagreement (NOD).  A few days after the 
Veteran disagreed with the August 2007 rating decision, the RO 
issued a September 2007 decision which changed the effective date 
of the Veteran's award of TDIU and DEA eligibility from June 5, 
2007, to May 29, 2007.  The RO determined that there was clear 
and unmistakable error in the August 2007 rating decision because 
that decision failed to recognize that a May 29, 2007 statement 
from the Veteran's attorney was a claim for TDIU.  

Following the September 2007 rating decision, the Veteran's 
attorney, in November 2007, disagreed with the effective date for 
TDIU and DEA.  In a December 2007 communication, the RO advised 
the Veteran, through his representative, that an NOD submitted 
following the August 2007 rating decision was timely, and that 
the Veteran had properly disagreed with the effective dates 
assigned in that decision.  In August 2008, the RO issued a 
Statement of the Case (SOC) that advised the Veteran that the 
issue with which he had disagreed was whether there was clear and 
unmistakable error in the assignment of May 29, 2007 as the date 
for entitlement to TDIU and DEA eligibility.  

Under the law and regulations governing assignment of effective 
dates of awards, the Veteran is not required in this case to 
establish that there was clear and unmistakable error in order to 
obtain an effective date prior to May 29, 2007.  The August 2008 
SOC correctly advised the Veteran of the governing regulations.  
The SOC properly addressed the assignment of the effective dates 
at issue on the merits, and advised the Veteran that he had not 
submitted evidence required to assign a date prior to May 29, 
2007.  However, since the RO identified the issue as a claim that 
there was clear and unmistakable error, it is unclear that the 
Veteran has had a full and fair opportunity to participate in the 
adjudication of the claim and that there was no prejudice to his 
claim for an effective date prior to May 29, 2007.  Supplemental 
notice should be provided, and the Veteran and his attorney 
should be afforded an opportunity to respond.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009) (when TDIU was raised 
during the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran, and his attorney, of the 
issue on appeal, as listed on the title page of 
this decision, and again advise the Veteran and 
his attorney of the regulations governing the 
assignment of an effective date for an award of 
TDIU and of eligibility for DEA.

2.  Afford the Veteran an opportunity to submit 
evidence or argument to substantiate his 
contention that he submitted a claim for TDIU 
prior to May 29, 2007, and that he factually met 
the criteria for TDIU prior to May 29, 2007.  
Conduct any additional development required as a 
result of additional evidence or argument 
obtained on Remand.  

3.  Readjudicate the claims on appeal.  If any 
decision remains in any way adverse to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include the applicable law and regulations 
considered pertinent to the issues on appeal as 
well as a summary of the evidence of record.  An 
appropriate period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


